Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that Poynter fails to disclose that the obstacles detect direction and altitude of the drones. Examiner respectfully disagrees. As is made clear in Fig. 1, the drones fly in 1 direction around a circular lap with the start and finish points being the same. ¶¶ 55, 56 additionally disclose detecting which drones passed the obstacle/sensor reader earliest amongst the drones in a current lap around the track, and determining a position for each drone relative to other drones. A determination of which drones passed which sensors at a given time is a determination of direction along the track. Finally, the obstacle is an altitude detector insomuch as it is at a given height above the ground and when a drone passes the obstacle/sensor, the drone’s approximate altitude can be gleaned.  The amendment to Claim 2, is addressed below. For these reasons the claim rejections are respectfully maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Poynter (US 2018/0036632) in view of Drone Derby, (NPL, attached March 24, 2015.) 
Regarding Claims 1, 4 & 5: Poynter discloses an unmanned air vehicle racing system, (abstract, drone race), comprising: at least one unmanned air vehicle (Fig. 1 drones 4), which transmits data on a taken image to a server, (¶ 41, ¶ 35 drones equipped with cameras transmitting video to computing devices including a server); a track, (Fig. 1, ¶ 37, race track), which comprises: a plurality of obstacles which detects time information, speed information, direction information, and altitude information when the unmanned air vehicle passes through the obstacles, and which transmits data on the detected information to the server, (¶¶ 37, 38, 55, 56 obstacles equipped with sensors detecting time, speed, direction, relative RFID position to the sensor indicates altitude).
Poynter discloses  the server which processes the data received from the unmanned air vehicle, and which calculates a score of the unmanned air vehicle participating in a race based on the data, received from the plurality of obstacles, according to a set algorithm; and an electronic scoreboard which receives the processed data and data on the calculated score from the server, and which displays a 2D or 3D image taken by the unmanned air vehicle and score information and ranking information of the unmanned air vehicle. (Fig. 4, ¶¶ 47, 48, server calculates score according to an algorithm, i.e., which user is ahead in the race at a give point, electronic scoreboard displays the video feed data, along with score and ranking.) 
Poynter does not make explicit, a plurality of guide bars which is located among the plurality of obstacles, and which indicates traveling directions of the unmanned air vehicle. However, the NPL, Drone Derby teaches a drone race track where users set the track shape, lay obstacles and lay arrows (guide bars) as course markers to confer direction, (Pages 3-4.) It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to apply the variable race track with arrows as shown by Drone Derby, in Poynter’s racing system, for several reasons the least of which to minimize collisions. 
Regarding Claim 2: Poynter in view of Drone Derby teaches wherein the track is a variable track in which a shape in which the plurality of obstacles and the plurality of guide bars are arranged is varied into a set shape, (Drone Derby Pages 3-4.) 
Regarding the amendment: Poynter and Drone Derby show users manually arranging guide bars and obstacles on the course but does not make explicit using a motor. However, it has been held that automating a manually activity is not sufficient to distinguish over the prior art. (See MPEP 2144.04, In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s filing to used a motor to arrange the obstacles and guide bars of the prior art for several reasons including making it easier to change track configurations. 
Regarding Claim 3: Poynter in view of Drone Derby shows that each obstacle is a gate through which the drone must pass (Fig. 2, gate 8), a sensor unit which is provided in a set location, and which detects time information, speed information, direction information, and altitude information when the unmanned air vehicle passes through the gate; a communication unit which transmits data on the information, detected by the sensor unit, to the server; and a control unit which controls overall operation, (See Claim 1 discussion.) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715